           Case 2:04-cr-00324-TJS Document 54 Filed 03/10/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KESTER SANDY                               :     CIVIL ACTION NO. 20-3290
                                           :
      v.                                   :     CRIMINAL NO. 04-324
                                           :
UNITED STATES OF AMERICA                   :

                                       ORDER

      NOW, this 10th day of March, 2021, upon consideration of the Petition for Writ of

Habeas Corpus Under 28 U.S.C. § 2241 (Doc. No. 1), it is ORDERED that the petition is

DISMISSED WITHOUT PREJUDICE.




                                       /s/ TIMOTHY J. SAVAGE J.
